Quinn, Chief Judge
(dissenting):
I fully recognize and appreciate the logic and the law of the instinct of self-preservation in the face of a murderous attack. United States v Adams, 5 USCMA 563, 18 CMR 187. But this case does not belong in that category. All the evidence points to a calculated effort on the part of the accused to get Red Hoss to draw his razor so the accused could shoot him. As the accused put it, he was “ ‘no psycho’ ” and he knew exactly what he was doing. He had not merely an “ ‘equalizer’ ” but a devitalizer, which he used immediately and with precision. United States v Green, 13 USCMA 545, 549, 33 CMR 77. Not until he had accomplished what he had so clearly come to do, did he back up an inch; and give voice to the classic words of warning. I agree with the board of review there is insufficient evidence to put in issue the claim of *199self-defense. In strikingly similar circumstances this Court has declared:
. . After the argument had subsided, the accused withdrew to his bunker, armed himself with a weapon and returned to the group carrying the lethal instrument in a position of readiness. Before the victim could make his purpose clear, the accused fired and killed him. These actions speak louder than any words. They are susceptible of but one meaning: that the accused conceived the intent to kill his victim, procured the means, and carried his intention into execution. In terms of legal connotation this is premeditated murder and nothing else.” [United States v Black, 3 USCMA 57, 60, 11 CMR 57.]
I would, therefore, affirm the decision of the board of review. United States v Green, supra.